Citation Nr: 1211947	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-37 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1967 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, denying the claim currently on appeal.  This claim was previously remanded by the Board in January 2011 for additional evidentiary development.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Buffalo, New York in August 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

In correspondence received in September 2011, the Veteran asserted that his service-connected conditions had worsened.  The Board interprets the Veteran's statement as claims for increased ratings.  The Veteran is currently service-connected for post gastrectomy syndrome, adjustment disorder with mixed anxiety and depressed mood and incisional hernia.  The claims for increased ratings are not in appellate status and is referred to the RO for appropriate actions.


REMAND

The Veteran's claim was remanded by the Board in January 2011 for additional evidentiary development.  Specifically, the Veteran was to be afforded VA examination)(s) to determine whether he was capable of securing and following a substantially gainful occupation as a result of his service-connected disabilities.  Regrettably, an additional remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran was scheduled for an examination in February 2011.  The examiner noted that the Veteran believed he was unemployable due to his incontinence of stool, frequency of bowel movements and other issues impacting his mobility and general health.  However, the examiner concluded that these symptoms were not present in 2003, over 20 years after the Veteran's partial gastrectomy and vagotomy, and he offered no opinion as to whether this symptomatology resulted in unemployability.  In other words, it appears that the examiner concluded that these symptoms were not associated with a service-connected disability.  

The Board concludes that it was inappropriate for the examiner to exclude the Veteran's symptomatology of diarrhea and frequent bowel movements from the overall opinion.  In a July 2010 rating decision, the RO granted service connection for an adjustment disorder, based on a VA examiner's opinion that this condition was secondary to the Veteran's "dumping syndrome."  Similarly, in a January 2011 decision, the Board evaluated the Veteran's post-gastrectomy syndrome under 38 C.F.R. § 4.114, Diagnostic Code 7308, which provides ratings for post-gastrectomy syndrome.  In so doing, the Board conceded that the Veteran suffered from symptomatology, such as diarrhea, as a result of this disorder.  

The above decisions demonstrate that VA has in essence conceded that the Veteran's symptomatology of diarrhea, to include his "dumping syndrome," is in fact related to his service-connected post-gastrectomy syndrome.  It was therefore inappropriate for the February 2011 VA examiner to later suggest that these symptoms were not related to a service-connected disability, as the Veteran is in fact already service-connected for this symptomatology.  

Finally, the record reflects that the Veteran is service-connected for an adjustment disorder with mixed anxiety and depressed mood as well.  This condition was not considered by the February 2011 examiner when offering an opinion as to the Veteran's overall employability.  
In light of the above, the Veteran should be afforded new VA examinations to determine whether he is incapable of securing and following a substantially gainful occupation as a result of his service-connected disabilities.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

As a final matter, the most recent records from a VA Medical Center (VAMC) are dated June 2010.  Records prepared since this time should be obtained and incorporated into the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/Appeals Management Center (AMC) should obtain VAMC records prepared since June 2010.  All records that are obtained must be incorporated into the claims file.  

2.  Schedule the Veteran for appropriate VA examinations to determine the effect his service-connected disabilities have on his employability, that is, whether they preclude him from obtaining or maintaining substantially gainful employment.  The claims file must be made available to and thoroughly reviewed by the examiners in connection with the examination for the pertinent medical and occupational history.

Based on examination findings and other evidence contained in the claims file, the examiners must address the following:


a) Discuss all impairment/symptoms caused by each service-connected disability--(i) post gastrectomy syndrome rated 30 percent; (ii) an adjustment disorder with mixed anxiety and depressed mood, rated 10 percent; and (iii) incisional hernia, rated 0 percent.

b) Provide an opinion concerning the impact of the service-connected disabilities on the Veteran's ability to work at any occupation (i.e., manual and/or sedentary type).  

c) Thereafter, state the impact that the symptoms/impairment from the service-connected disabilities has on the Veteran's ability to work in either sedentary or manual type of positions.  

d) Discuss how the combination of all of the Veteran's service-connected disabilities and associated symptoms impact the Veteran's ability to obtain and retain a substantially gainful occupation whether sedentary and/or manual.

The examiner should include a complete rationale for the findings and opinions expressed in a legible report.  This rationale should include a discussion of the Veteran's educational and occupational history.  The examiner should consider the Veteran's "dumping syndrome," as VA has already conceded that the symptoms of this condition are associated with the Veteran's post-gastrectomy disorder.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  The RO/AMC should then carefully review the medical opinion obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

4.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the RO/AMC should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  This case should not be returned to the Board until full consideration has been given to the Veteran's lay statements regarding his symptomatology and history.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


